Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Steven Douglas at 571-272-4885 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
Specification
The abstract of the disclosure is objected to because it appears on more than a single page.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-13 and 15-19 are objected to because of the following informalities:  
In regard to claim 1, the first word of the claim “a” (line 1) should be capitalized in order for the claim to be grammatically correct.
In regard to claims 1-13, the introductory phrases of each claim lack clear and consistent antecedent basis for the “inhaler” or the “inhaler controller”;  it is noted the claim 1 defines in its introductory phrase “a pressurized metered dose inhaler controller”  and the remaining claims 2-13 refer back to an “inhaler device” which is inconsistent.  Applicant is respectfully requested to review claims 2-13 and amend each introductory phrase to utilize consistent antecedent basis.   As, for example, it appears to the Office that “A metered dose inhaler device” (line 1) should be corrected to read - - The pressurized metered dose inhaler controller - -.  However, if Applicant intends to positively define an “inhaler device”, then claim 1 should be amended to positively claim an - - inhaler device - - and not a “controller” in the introductory phrase.  Applicant is respectfully requested to review the entire set of claims and make the required amendments to maintain proper and consistent antecedent basis for either a “controller” or an “inhaler”.
In regard to claims 15-19, clear and consistent antecedent basis for the “inhaler device program” (line 1) should be defined;  like above it is noted that claim 14 defines “A program for aerosol or dry powder delivery of biologically active materials for inhalation administration” and not an “inhaler device program”.   Applicant is again respectfully requested to review the entire set of claims and remedy the above inconsistency. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited.
As, for example, in regard to claim 1, Applicant’s use of alternate language (i.e. and/or and or) in lines 3, 7 and 11 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  Also in regard to claim 1, the phrase “… include but are not limited to” (line 5 and 6) renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  Also in regard to claim 1, the use of the terminology “such as” (line 9) renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  
As, for example, in regard to claim 14, Applicant’s use of alternate language (i.e. and/or and or) in lines 1, 3, 4, 5 and 7 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  
In regard to claim 8, the claim is more than a single sentence.
As, for example, in regard to claim 20, Applicant’s use of alternate language (i.e. and/or and or) in lines 1, 2, 4 and 5 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  Also in regard to claim 20, the phrase “other data”  (line 5) is vague as to what is being defined and should be avoided.

Applicant is respectfully requested to review the entire set of claims for other occurrences of indefinite language (similar to that above) and amend the claims accordingly to remedy such indefinite language, especially since the above listing is only exemplary and not exhaustive of all occurrences. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spandorfer et al. (2015/0040899).
The Spandorfer et al. reference discloses an automated MDI device comprising a processor 300, a memory 305 and a program (see paragraph 0038).
In regard to claim 2, see MDI 12A with actuator 202.
In regard to claim 4, see paragraph 0057.
In regard to claim 5, see sensors disclosed in paragraph 0047.
In regard to claim 6, see paragraph 0031 and 0043.
In regard to claims 7 and 8, see paragraph 0035 and 0043.
In regard to claim 14, see paragraph 0038.
In regard to claim 15 and 16, see paragraph 0047.
In regard to claim 18, see display 28 and paragraph 0039.
In regard to claim 19 and 20,   see paragraph 0047.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The Schuster et al., Ritson et al., and Goodman et al. references pertain to various MDI systems with feature similar to that of Applicant’s.

Claims 3, 9-13 and 17 appears if they would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Steven O. Douglas

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649